TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-010-00060-CV



                 Unifund CCR Partners as Assignee of Citibank, Appellant

                                                v.

                                    Kevin Carden, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-06-002888, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Unifund CCR Partners as assignee of Citibank filed notice of a rule 11

agreement between the parties of settlement. See Tex. R. Civ. P. 11. Pursuant to the terms of the

agreement, appellant has filed a motion to dismiss its appeal. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: April 30, 2010